Citation Nr: 1423731	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  10-14 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for a heart disorder, to include as due to in-service herbicide exposure.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from August 1966 to September 1966, on ACDUTRA from April 2, 1967, to April 15, 1967, and on active duty from May 1967 to November 1968.  The Veteran also has unconfirmed Reserve service following his active duty period.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied the benefits sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in November 2009.  The RO issued a Statement of the Case (SOC) in March 2010.  In April 2010, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

In June 2012, the Veteran was afforded his requested Board hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A copy of the hearing transcript has been associated with the claims file.  

Following the most recent readjudication of these claims in the March 2010 SOC, additional medical evidence was added to the record.  However, the Veteran waived his right to have the RO initially consider this evidence in his sworn testimony at his Board hearing.  38 C.F.R. §§ 20.800, 20.1304 (2013).

The Veteran's paperless claims files were also reviewed and considered in preparing this decision and remand, along with his paper claims file. 

The issue of entitlement to service connection for a heart disorder, to include as due to in-service herbicide exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  At the June 2012 Board hearing, prior to the promulgation of a decision in the claim of entitlement to service connection for bilateral hearing loss, the Board received notification from the Veteran that a withdrawal of this claim is requested.

2.  The Veteran's service treatment records (STRs) document weight loss and extreme tiredness during his active duty period from May 1967 to November 1968.

3.  At his Board hearing, the Veteran and his spouse, a registered nurse, testified that the Veteran began to feel ill at the end of his active duty period and was subsequently diagnosed with diabetes mellitus.

4.  In a May 2012 statement, the Veteran's friend described the Veteran's poor state of illness at his active duty discharge and his subsequent diabetes mellitus diagnosis.

5.  In a December 1968 treatment record, one month after the Veteran's discharge from the active duty, the Veteran's private physician diagnosed the Veteran with diabetes mellitus and prescribed a restricted diet.

6.  At his Board hearing, the Veteran and his spouse testified that the Veteran was prescribed a restricted diet and medication to control his diabetes mellitus at the December 1968 treatment visit.

7.  In resolving all reasonable doubt in the Veteran's favor, within one year of his active duty discharge, the Veteran met the requirements for a compensable disability rating for his diabetes mellitus - thus, service connection for diabetes mellitus is warranted on a presumptive basis pursuant to 38 C.F.R. §§ 3.307 and 3.309(a).



	(CONTINUED ON NEXT PAGE)

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal concerning entitlement to service connection for bilateral hearing loss by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  Diabetes mellitus is presumed to have been incurred during the Veteran's active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.119, Diagnostic Code 7913 (2013).


ORDER

The appeal concerning entitlement to service connection for bilateral hearing loss is dismissed.

Entitlement to service connection for diabetes mellitus is granted.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining heart disorder claim can be properly adjudicated.   

Initially, the Veteran claims that he was exposed to an herbicidal agent during his active duty service in Thailand.  Based on this alleged exposure, the Veteran asserts that he is entitled to service-connection for a heart disorder on a presumptive basis.  Regulations provide that if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for, in pertinent part, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction).  38 C.F.R. § 3.309(e) (2013).  The Veteran's VA treatment records document that he currently has a diagnosis of old myocardial infarction.  

In this regard, VA's Compensation & Pension Service has issued information concerning the use of herbicides in Thailand during the Vietnam War.  According to a May 2010 bulletin, the VA Compensation & Pension Service determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand, a practice that was intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense document titled Project CHECO Southeast Asia Report: Based Defense in Thailand.  Although the Department of Defense indicated that the herbicide used was commercial in nature, rather than tactical (such as Agent Orange), the VA Compensation & Pension Service determined that there was some evidence that herbicides of a tactical nature, or that of a "greater strength" commercial variant, were used.  VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C. ("M21-1MR").

Given this information, VA Compensation & Pension Service found that special consideration should be given to veterans whose duties placed them on or near the perimeters of Thailand military bases.  Consideration of herbicide exposure on a "facts found or direct basis" should be extended to those veterans.  Significantly, Compensation & Pension Service stated that "[t]his allows for presumptive service connection of the diseases associated with herbicide exposure."  The May 2010 bulletin identified several bases in Thailand, including U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  As such, VA Compensation & Pension Service indicated that herbicide exposure should be acknowledged on a facts found or direct basis if a United States Air Force veteran served at one of the air bases as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty, performance evaluations, or other credible evidence.  However, this applies only during the Vietnam era, from February 28, 1961, to May 7, 1975. M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).  

Based on the above, the salient issue with respect to the Veteran's claim of entitlement to service connection for a heart disorder is whether his active duty service was at one of the identified bases in Thailand, and whether his MOS involved being on or near the perimeter of those bases.  The evidence of record demonstrates that the Veteran's Military Occupational Specialty (MOS) was Radioman.  However, the RO has not undertaken efforts to research the Veteran's potential herbicide exposure while stationed in Thailand and in performing this MOS.  Upon remand, this action must be undertaken.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

Second, at his Board hearing, the Veteran testified that he had a period of Navy Reserve service following his active duty period, in which he began experiencing heart problems.  This period of Reserve service has not been verified by the AOJ, to include verification of the nature of his reservist service.  Therefore, upon remand, the Board finds that additional development is required to determine the exact dates of any such military service and to obtain these Reserve military records.  

Finally, the most recent outpatient treatment records from the VA Medical Center (VAMC) in Reno, Nevada, are dated from February 2010, with the exception of a few treatment records submitted by the Veteran.  On remand, all pertinent VA treatment records since this date should be obtained and added to the claims file.  Upon remand, all private treatment records currently contained in the claims file should also be updated.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).  

Accordingly, the case is REMANDED for the following actions:

1.  Complete all necessary development regarding the Veteran's claimed in-service herbicide exposure in Thailand, as provided in the May 2010 VA Compensation & Pension Service memorandum and the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C. ("M21-1MR"), concerning exposure to herbicidal agents at Air Force bases in Thailand.  

2.  Obtain all pertinent VA outpatient treatment records from the Reno, Nevada, VAMC, since February 2010 that have not been secured for inclusion in the record.  

3.  Obtain and update all pertinent private treatment records not currently contained in the claims file.

4.  Contact the appropriate entities, to include the United States Navy Reserve and the National Personnel Records Center (NPRC) and the Joint Service Records Research Center (JSRRC), and request verification of all dates of ACDUTRA and inactive duty for training (INACDUTRA) that the Veteran had with the United States Navy Reserve after his period of active duty ended in November 1968.  A listing of dates of service and whether within those dates the service can be characterized as ACDUTRA or INACDUTRA is required.  All information obtained in this regard must be added to the record.

All associated Reserve records should also be obtained.  If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record and documented as required by 38 C.F.R. § 3.159(c).

5.  After the above actions have been completed, readjudicate the Veteran's heart disorder claim.  If the claim remains denied, issue to the Veteran a Supplemental SOC (SSOC).  Afford him the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


